Citation Nr: 0735622	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 13, 2001, for 
a 100 percent disability rating for paranoid schizophrenia.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from June 1963 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In September 2004, the Board remanded 
this case for additional development.  Following the 
completion of such, the case returned to the Board and in a 
March 2005 decision, the Board upheld the RO's August 2002 
decision and denied entitlement to an effective date prior to 
June 13, 2001, for a 100 percent disability rating for 
paranoid schizophrenia.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(Court). In September 2005, pursuant to a joint motion of the 
veteran and the Secretary of VA (the parties), the Court 
vacated the Board's March 2005 decision for readjudication 
consistent with the motion.

During the pendency of this appeal, the veteran's appointed 
attorney, Richard A. LaPointe, advised VA that he was 
retiring from the practice of law.  As such, VA no longer 
recognizes Mr. LaPointe as the veteran's representative.  
Therefore, in March 2006, VA sent a letter to the veteran 
advising him of this fact.  In a response received in April 
2006, the veteran indicated that he wished to represent 
himself and requested that VA proceed with his appeal.

The case came before the Board for a third time and on May 
31, 2006, at which time the Board issued a decision which 
denied the veteran's claim of entitlement to an effective 
date prior to June 13, 2001, for a 100 percent disability 
rating for paranoid schizophrenia.  Thereafter, the veteran 
again appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2007, 
the Court issued an Order granting a Joint Motion for Remand, 
primarily instructing that the Board provide more detailed 
reasons and bases and to address specifically identified 
evidence in accordance with analyzing and adjudicating the 
earlier effective date claim.  

Along with this Decision, the Board has issued a separate 
decision, specifically an Order to Vacate its prior decision 
dated May 31, 2006.  


FINDINGS OF FACT

1.  The veteran did not appeal a rating decision dated in 
July 1987 which granted less than a total rating for paranoid 
schizophrenia.

2.  The veteran's claims for an increased rating for a 
psychiatric disorder and entitlement to a total disability 
rating based on individual unemployability (TDIU) were 
received June 13, 2001.

3.  The RO granted a 100 percent disability rating for 
paranoid schizophrenia and established an effective date of 
June 13, 2001, the date of the receipt of the claim.

4.  The evidence of record does not show that prior to June 
13, 2001, the veteran filed a formal claim, an informal claim 
or an intent to file a claim for a higher rating.

5.  It is not factually ascertainable that an increase in the 
veteran's psychiatric disability occurred during the year 
preceding the claim for increase filed in June 2001; the 
evidence of record does not include any medical evidence 
demonstrating manifestations of service-connected paranoid 
schizophrenia warranting a 100 percent disability rating or 
demonstrate that the veteran was unemployable as a result of 
such service-connected disability during that time period.  


CONCLUSION OF LAW

The criteria for the award of an effective date prior to June 
13, 2001, for the grant of a 100 percent disability rating 
for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.157, 3.159, 3.400, 4.126, 4.130, Diagnostic 
Code (DC) 9204 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

A VCAA notice, as required by 38 U.S.C. § 51O3(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, following the receipt of the veteran's 
claims for an increased rating for his service-connected 
paranoid schizophrenia and a total disability rating based on 
individual unemployability in June 2001, the RO sent the 
veteran a letter in August 2001 advising him of VA's duties 
to notify and assist under the VCAA as relevant to such 
claims.  Following the August 2002 rating decision granting a 
100 percent evaluation for his paranoid schizophrenia, the 
veteran submitted a notice of disagreement (NOD) as to the 
assigned effective date.  

In an opinion, VA's General Counsel considered the question 
of whether VA must notify a claimant via a VCAA letter of the 
information and evidence necessary to substantiate an issue 
first raised in a notice of disagreement submitted in 
response to VA's notice of its decision on a claim for which 
VA has already notified the claimant of the information and 
evidence necessary to substantiate the claim.  

The General Counsel held as follows:

Under 38 U.S.C. § 5103(a), VA, upon receipt of a complete or 
substantially complete application, must notify the claimant 
of the information and evidence necessary to substantiate the 
claim for benefits.  Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
If, in response to notice of its decision on a claim for 
which VA has already given the § 5103 notice, VA receives a 
notice of disagreement that raises a new issue, § 7105 (d) 
requires VA to take proper action and issue' a statement of 
the case if the disagreement is not resolved, but § 5103 does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.

See VAOPGCPREC 8-03 (December 22, 2003).  This General 
Counsel opinion is binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  The Board 
finds that, in the veteran's case, under the holding in 
VAOPGCPREC 8-03, further notice from VA to the veteran is not 
required with regard to his claim for an effective date prior 
to June 13, 2001, for a 100 percent disability rating 
discussed herein.  Even so, the Board finds that documents 
issued to the veteran, to include an October 2004 letter 
specific to his effective date claim, provided notice 
sufficient to enable him to prepare and present argument 
directly pertinent to his appeal.

Moreover, the Board finds that the requirements with respect 
to the content of the VCAA notice were met in this case.  
VCAA notice consistent with 38 U.S.C. § 5l03(a) and 38 C.F.R. 
§ 3.l59(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.l59(b)(1).

In this case, VA informed the veteran in the October 2004 
letter of the information and evidence that is necessary to 
substantiate his claim for an earlier effective date for an 
increased evaluation.  Specifically, such letter advised him 
that the evidence must show that it is factually 
ascertainable than an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of claim.

In addition, VA informed the veteran in the August 2001 and 
October 2004 letters about the information and evidence that 
VA would seek to provide.  Both letters informed the veteran 
that VA was responsible for obtaining relevant records held 
by any Federal agency, to include service medical records or 
other military records and medical records from VA hospitals, 
as well as medical records, employment records, or records 
from other Federal agencies.  

The October 2004 letter further advised the veteran that VA 
was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter also 
notified the veteran that VA would attempt to obtain private 
records if he completed and returned VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
each provider.  The Board notes that, pursuant to the Board's 
September 2004 remand, VA obtained treatment records from the 
Danville VA Medical Center, the Indianapolis/Rouderbush VA 
Medical Center, and the Terre Haute VA Community Based 
Outpatient Clinic.  Also, VA attempted to obtain records from 
the Westside VA Medical Center, but was advised that such 
facility was unable to identify the veteran.

VA also informed the veteran about the information and 
evidence he was expected to provide.  The August 2001 letter 
advised the veteran to submit any additional evidence to help 
substantiate his appeal.  Additionally, the letter indicated 
that if he received medical treatment from a private 
physician or hospital, he should complete and return VA Form 
21-4142, Authorization and Consent to Release Information to 
VA, for each facility.  Then, VA would request his treatment 
records; however, it was ultimately his responsibility to 
ensure that VA receives such evidence.  The veteran was 
informed that he must provide sufficient identifying 
information about his records and that it was his 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency. 

Additionally, the October 2004 letter requested that the 
veteran complete and return VA Form 21-4142 for any 
psychiatric treatment or employers that terminated the 
veteran or denied him employment due to his psychiatric 
disability.  Such letter specifically referenced records from 
Hamilton Center, Dr. Moore, as well as various places of 
previous employment.  Thereafter, in November 2004, the 
veteran indicated that Dr. Moore was deceased and he treated 
the veteran between 1972 and 1983, even so a medical 
statement from Dr. Moore was produced for the record.  Also, 
the veteran stated that he only received a 1987 psychiatric 
evaluation at the Hamilton Center.  The Board notes that such 
evaluation is already of record.  Also, in November 2004, the 
veteran submitted documentation dated in 1979, 1980 and 
February 1993, regarding the termination of employment at 
various places of business.  

With respect to the fourth element of notice, the October 
2004 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  In correspondence signed 
by the veteran in October 2007, he indicated that he had no 
additional evidence to submit in support of his claim.  See 
generally Medrano v. Nicholson, 21 Vet. App. 165 (2007).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102{harmless error). 

As noted above, because each of the four content requirements 
of a VCAA notice has been fully satisfied in this case, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006).  Concerning this, the Board notes that, although 
all notice was not provided before the initial adjudication 
of the claim, the notification requirements were met before 
the December 2004 supplemental statement of the case in which 
the RO readjudicated the claim before returning it to the 
Board for review on appeal.  Nothing more can be done on 
remand to cure an error in the timing of the notification but 
to give notification before readjudicating the claim.  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  As made clear by the submission of 
evidence in support of his claim, he has demonstrated actual 
knowledge of the evidentiary requirements.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  Any notice deficiencies 
were cured by readjudication in a December 2004 Supplemental 
SOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 377 
(2006).

Because that has already been done in this case, further 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); cf Brady 
v. Brown, 4 Vet. App. 203, 207 (1993) (a remand is 
unnecessary even where there is error on the part of VA, 
where such error was not ultimately prejudicial to the 
veteran's claim).

In addition, the duty to assist the veteran also has been 
satisfied in this case.  As relevant, post-service VA 
treatment records and private medical reports detailing the 
severity of the veteran's service-connected paranoid 
schizophrenia are contained in the claims file and were 
reviewed by both the RO and the Board in connection with 
adjudication of the veteran's claim.  The veteran has not 
identified any additional relevant, outstanding records that 
have not been requested or obtained.  Moreover, the veteran 
was provided with VA examinations in September 2001 and 
February 2004.  VA has also assisted the veteran throughout 
the course of this appeal by providing him with a statement 
of the case in July 2003 and a supplemental statement of the 
case in December 2004, which informed him of the laws and 
regulations relevant to his claim.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 C.F.R. § 3.159.  In 
the apellant's brief submitted in February 2007, the 
veteran's attorney argued that the Secretary was required 
under 38 U.S.C.A. § 5103A to obtain a "retrospective medical 
examination and opinion" addressing whether the veteran's 
paranoid schizophrenia had increased in severity during the 
one year period prior to the filing of his June 2001 claim 
for increase.  The Board points out that this 
request/argument was specifically not incorporated in the 
July 2007 Joint Motion, and accordingly the Board is not 
subject to a CAVC Order compelling such action.

Moreover, in this case, resolution of the earlier effective 
date claim depends on when the veteran filed the claim for 
increase and when it was factually ascertainable that he was 
entitled to an increased benefit.  He has produced no 
evidence and none is contained in the claims file reflecting 
that a claim for increase was filed prior to June 2001.  Even 
considering the standard of "factually ascertainable" 
within one year, there is no evidence of record to support an 
effective date prior to June 13, 2001.  Under 38 U.S.C.A. § 
5103A, VA is not required to assist a claimant in developing 
evidence to substantiate a claim where there is no reasonable 
possibility that such aid could substantiate the claim 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004 (June 2004); see also 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (2001) (Court held that the 
VCAA had no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter).  

The available evidence is sufficient for an adequate 
determination and establishes that there is no legal basis 
for granting the claim and that undisputed facts render the 
claimant ineligible for the claimed benefit.  VA is under no 
statutory or regulatory duty to manufacture additional 
evidence in cases in which the evidence of record is already 
adequate and does not support a finding of entitlement to the 
benefit sought.  Consequently, the Board finds that VA did 
not have a duty to assist that was unmet.

Finally, since the claim for an earlier effective date is 
being denied on a direct basis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot and no further notification is 
needed under the provisions of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled to the extent required.

Factual Background

The veteran's original compensation claim for a psychiatric 
disorder was filed in December 1967.  In a November 1968 
rating decision, the RO granted service connection for 
schizophrenic reaction, undifferentiated type, evaluated as 
30 percent disabling, effective December 18, 1967.  

A February 1987 rating decision reduced the veteran's 
disability rating to 10 percent, effective April 1, 1987.  
The veteran thereafter entered a notice of disagreement as to 
the propriety of the reduction and submitted additional 
medical evidence detailing the severity of his psychiatric 
disability.  

Records from the Federal Prison System (1979 and 1980), and 
the Air National Guard (1982), were received thereafter.  A 
June 1987 rating decision found that the February 1987 rating 
decision was clearly and unmistakably erroneous in not 
allowing the veteran the required 60 days of notice prior to 
reduction of his compensation benefits.  A statement of the 
case was also issued in June 1987.  

The record contains a June 1987 private evaluation report of 
the veteran conducted by a clinical psychologist associated 
with the Hamilton Center.  The veteran was seen for 
evaluation and testing in May 1987.  This evidence was 
received on July 20, 1987.  The veteran reported that he had 
a lengthy history of emotional problems which he claimed 
prevented him from holding formal employment.  He reported 
that he had not worked regularly for years.  The examiner 
observed that the veteran appeared to be obsessed with his 
military life in Korea and that some of the veteran's 
responses appeared to be delusional in nature.  Minnesota 
Multiphasic Personality Inventory test results indicated that 
the veteran appeared to be severely disorganized and 
psychotic and it was noted that some reality distortion was 
exhibited.  The psychologist concluded that the veteran was 
suffering from severe psychiatric illness and observed that 
his obsessional nature, along with pressured speech, would 
make it difficult for him to relate meaningfully to others, 
either in a personal capacity or in a formal work setting.  
An Axis I diagnosis of recurrent schizophrenia, probable 
paranoid type was made.  The psychologist indicated that the 
veteran had moderate to severe stressors resulting from 
psychiatric disturbance and described his history of work 
related activities as poor, within the last 12 months.

Thereafter, in a July 1987 rating decision in which the 
medical report from the Hamilton Center was considered, the 
veteran's initial 30 percent disability rating for his 
service-connected schizophrenia, undifferentiated type, was 
restored, effective December 18, 1967.  The July 1987 rating 
decision advised the veteran that such decision represented a 
grant of benefits sought on appeal.  In correspondence issued 
by the VA RO to the veteran on September 16, 1987, he was 
requested to let VA know whether the July 1987 decision 
satisfied the purpose of his appeal or whether he wished to 
pursue the appeal further.  He was notified that in the 
absence of a reply within 30 days, it would be assumed that 
the allowance met his contentions and the appeal would be 
considered withdrawn.  No reply was received from the 
veteran. 

On June 13, 2001, the RO received a formal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) filed on a VA Form 21-8940.  Also on 
June 13, 2001, the RO received a claim of entitlement to an 
increased schedular rating for his service-connected 
psychiatric condition.  

Duplicate service medical and personnel records were received 
for the record in September 2001.  A duplicate copy of the 
May 1987 private evaluation of the veteran by a psychologist 
associated with the Hamilton Center was also received for the 
record in September 2001.  

A September 2001 VA examination reflects that the veteran 
reported that he had not received psychiatric care during the 
prior 14 years and had not been psychiatrically hospitalized 
since 1987.  It was further noted that the veteran was 
unemployed and did not currently receive any psychotropic 
medications.  In connection with the examination, the 
examiner noted that the veteran's claims file and medical 
records were reviewed, to include his service medical records 
and the 1987 psychiatric evaluation conducted at the Hamilton 
Center.  With regard to the veteran's social history, he 
reported that he believed something about him makes people 
afraid of him and this prevented him from making friends or 
having stable interpersonal relationships.  The examiner 
noted that considerable impairment in social functioning was 
evident during the interview secondary to symptoms associated 
with his service-connected disability.  

Regarding the veteran's occupational history, it was noted 
that he had worked at numerous jobs since his separation from 
the military.  His longest period of employment was for 13 
months from 1989 to 1991 at Rug Doctor and he indicated that 
the job ended because he was having trouble getting along 
with others.  From May 1999 to October 1999, the veteran 
worked as a power plant security guard, but broke his 
shoulder in a fall and was unable to continue working.  The 
examiner noted that severe impairment in occupational 
functioning was evident during the interview secondary to 
symptoms associated with his service-connected disability.  

Objectively, the examiner noted that the veteran was neatly, 
but casually dressed.  Grooming and hygiene appeared to be 
adequate.  Eye contact was fair.  The veteran exhibited both 
grandiose and paranoid delusions which impaired his ability 
to acknowledge and address his own psychiatric difficulties 
and problems.  Attention, concentration, memory, and overall 
intellectual abilities appeared to be within normal limits.  
Serial sevens were good.  Speech was rapid, pressured, and 
over productive.  Thought content was somewhat tangential and 
circumstantial.  The veteran admitted to auditory 
hallucinations.  Mood was euphoric and he appeared to be 
anxious at times. He did not appear depressed.  Affect was 
labile and expansive.  The veteran admitted to occasional 
suicidal thoughts and once took an overdose in 1988.  Sleep 
was reportedly poor.  Insight was limited.  Judgment was fair 
to poor.  Impulse control appeared fair.  The examiner 
diagnosed schizophrenia, paranoid type, chronic, and assigned 
a GAF score of 48.

A September 2001 Social and Industrial Survey conducted by a 
VA licensed clinical social worker (LCSW) reflects that the 
veteran was well-groomed with a slightly anxious affect and 
cheerful mood.  It was noted that he conveyed little insight 
about his own behavior and generally referred to others like 
marital partners, managers, and fellow employees for reasons 
why he has had personal and occupational problems.  It was 
recorded that the veteran was seeking compensation for 
illnesses that keep him from working, to include bilateral 
shoulder problems, type II diabetes, blood rushing in his 
ears and a buzzing noise at night, rotten knees, and rotten 
feet.  The examiner included a recitation of the veteran's 
employment history, which revealed that the veteran had been 
unemployed from 1985 to 1992, but had worked in 1992-3; been 
unemployed from 1993 to May 1997; worked from May 1997 to 
September 1998; worked from May 1999 to October 1999 as a 
security guard, until he left his job due to shoulder 
problems and lack of medical leave.  It was also reported 
that the veteran had last worked for two weeks in April 2001 
as a security guard for a power plant.  The veteran stated 
such job ended when the project ended.  He indicated that he 
had not worked since April 2001 as his physical problems 
limited his ability to find employment.

In October 2001, the RO issued a rating decision granting an 
increase, to 50 percent, for the veteran's service-connected 
schizophrenia, effective June 13, 2001, and denied 
entitlement to a total disability rating based on individual 
unemployability.  Notice of that decision was issued by VA in 
January 2002.  Thereafter, the veteran entered a notice of 
disagreement as to the rating assigned to his service-
connected psychiatric disability and the denial of a total 
disability rating.  
The RO readjudicated the claim in an August 2002 rating 
decision, at which time a 100 percent disability evaluation 
for the veteran's service-connected paranoid schizophrenia 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9204, 
effective June 13, 2001, was granted.  

In November 2002, VA issued a rating determination finding 
the claimant incompetent to handle VA funds.

A January 2004 VA competency evaluation reflects, as 
relevant, that the veteran was able to live in the community 
with help from his mother who lived next door.  It was noted 
that the veteran was a computer hobbyist and interested in 
all things Korean.  He taught English in Korea for 23 years 
and his mother confirmed such.  The veteran indicated that he 
felt too "uptight" to work now.  He helped local Koreans to 
learn English.  It was recommended that the veteran's mother 
continue as the legal custodian.  A finding of incompetency 
was confirmed in a May 2004 decision. 

A February 2004 VA examination reveals that the veteran was 
retired.  He indicated that his last full time occupation was 
in 1998 when he worked as a guard at a power plant.  
Socially, he did not belong to any clubs, organizations, or 
church groups.  The veteran stated that he did not leave the 
house if he did not have to as he had too many health 
problems to manage anything but them.  Following a full 
mental status examination, the veteran was given a diagnosis 
of schizophrenia, undifferentiated, and assigned a GAF score 
of 48.

In September 2004, VA medical records dated from 1999 to 
August 2004 were added to the file.  

Added to the file in November 2004 was the following 
evidence: (1) documents dated in 1982 relating to the 
veteran's Indiana National Guard service; (2) records 
relating to the veteran's employment with the Department of 
Justice, Federal Prison System dated in 1979 and 1980; (3) 
February 1993 documents from Command Cable which show that 
customers had complained twice within the prior two months 
about comments which the veteran had made; (4) an undated 
statement of Dr. M., who reportedly treated the veteran from 
1972 to 1983, indicating that the veteran was disabled due to 
a diagnosis of schizophrenic reaction; and (5) a statement 
dated in November 2004, written by the veteran.  

Legal Analysis

The veteran has appealed the effective date of June 13, 2001, 
and contends that he exhibited symptoms and manifestations of 
his service-connected psychiatric disorder that entitled him 
to a 100 percent disability evaluation prior to June 13, 
2001.

Specifically, in the July 2007 Joint Motion, the parties 
requested that the Board specifically address whether the 
June 1987 psychological evaluation report from the Hamilton 
Center provides the basis for an effective date prior to June 
13, 2001, for a 100 percent disability rating for paranoid 
schizophrenia.  The Board is mindful of the Court's 
instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 
(1991), to the effect that a remand by the CAVC is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1) (West 1991).  A remand 
is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis 
herein has been undertaken with that obligation in mind.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
regarding the claim.  The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

Unless otherwise provided, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  The effective date of an award of 
increased compensation may, however, be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Claims for TDIU are considered claims for 
increased ratings and are subject to the same rule.  Hurd v. 
West, 13 Vet. App. 449 (2000).

The United States Court of Appeals for Veterans Claims has 
held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet App at 126. 

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to the next disability 
level.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) 
(noting that, under § 5110(b)(2) which provides that the 
effective date of an award of increased compensation shall be 
the earliest date of which it is ascertainable that an 
increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  In 
addition, VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, (2) a review 
of all the evidence of record to determine when an increase 
in disability was "ascertainable."  38 C.F.R. §§ 3.155, 
3.400(o)(2).

The Board will therefore first determine the date of receipt 
of the veteran's claim, and then proceed to consider whether 
the evidence showed entitlement prior to the currently 
assigned effective date.

With regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

The provisions of 38 C.F.R. § 3.155(c) provide that when a 
claim has been filed which meets the requirements of 38 
C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  The 
provisions of 38 C.F.R. § 3.157 provide that once a formal 
claim for compensation has been allowed, the date of 
outpatient or hospital examination will be accepted as a 
claim when such reports relate to examination or treatment 
for which service connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year.

Additionally, when a veteran indicates to VA that his service 
connected disabilities have made him unemployable, this is to 
be considered a claim for TDIU.  See Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 
2001).  An informal claim may be inferred from VA medical 
treatment notes indicating that the veteran claims or has 
been found to be unemployable.  Id.

The threshold question before the Board is whether the 
veteran filed a claim for an increased rating prior to June 
13, 2001.  To that end, following the final RO decision of 
July 1987 and notice of that decision issued to the veteran 
in September 1987, the next correspondence from the veteran 
was received on June 13, 2001, at which time the veteran 
filed: (1) a formal TDIU claim on a VA Form 21-8940, Veterans 
Application for Increased Compensation Based on 
Unemployability, and (2) correspondence from the veteran's 
representative was received in which two (informal) claims 
were filed on behalf of the veteran, a TDIU claim and an 
increased schedular rating for the psychiatric disorder.  

There is no indication in the record, nor have the veteran 
and his representative alleged that a claim for increase, 
either formal or informal was filed prior to June 13, 2001.  
In this regard, it is clear that no informal claim meeting 
the requirements of 38 C.F.R. § 3.155 was filed following the 
July 1987 rating action and prior to both the formal and 
informal claims filed on June 13, 2001.  

There was no medical, examination or hospitalization report 
wither VA, State or private dated/filed (as appropriate under 
the regulation) after the final July 1987 final rating action 
and before the currently assigned effective date of June 13, 
2001, which meets any of the criteria for a claim for 
increase discussed under 38 C.F.R. § 3.157.  

VA regulations provide that the date of outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of claim when such 
reports relate to examination or treatment of a disability 
for which service connection has previously been established 
or where a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  38 C.F.R. § 3.157(b)(1).  In this 
regard, the Board has reviewed VA medical records and dated 
from November 1999 to 2004.  However, none of the VA 
outpatient records received since 1987 and dated prior to 
June 13, 2001, relate to psychiatric treatment, nor is the 
Board able to find any indication of a VA examination or 
hospitalization report dated since July 1987 and prior to the 
currently assigned effective date of June 13, 1001.  

Specifically, the Board notes that an Admission Report from 
the Danvil1e VA Medical Center reflects that the veteran 
sought treatment for abdominal pain in January 1996.  Also, 
there are VA treatment records dated from December 1999 to 
December 2000 of record.  These pertain solely to the 
veteran's treatment for diabetes and orthopedic ailments.  
There is no indication that such treatment related to the 
veteran's paranoid schizophrenia.  Therefore, the Admission 
Report and VA treatment records cannot be considered a claim 
for an increased rating for the veteran's service-connected 
psychiatric disability pursuant to 38 C.F.R. § 3.157(b)(1).  
Accordingly, the provisions of 38 C.F.R. § 3.157(b)(1) are 
not met.  

Under 38 C.F.R. § 3.157(b)(2), the date of receipt of 
evidence from a private physician or layman will also be 
accepted as an informal claim if the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157 (2006).  
Private medical records from the Hamilton Center, related to 
the veteran's private psychological evaluation dated in 1987, 
which were initially received and considered in conjunction 
with the final rating action of July 1987, were received for 
the record a second time in September 2001.  Also received 
for the record was an undated private medical of Dr. M., 
which was received in November 2004.  The date of receipt of 
this evidence does not precede the currently assigned 
effective date of June 13, 2001.  

Moreover, in the case of the 1987 psychological evaluation 
report from Hamilton Center, that evidence had previously 
been of record and considered at the time that the final 
rating action of July 1987 was rendered and in no way 
represents a new informal claim for increase when resubmitted 
in September 2001.  The only way the veteran could attempt to 
overcome the finality of the July 1987 decision - in an 
attempt to gain an earlier effective date - is to request a 
revision of those decisions based on CUE or by a claim to 
reopen based on new and material evidence.  See Cook v. 
Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C. § 5109A(a) ("a decision by the Secretary . . 
. is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised.").  Recent 
caselaw has emphasized that once there is a relevant final 
decision on an issue, there cannot be a "freestanding 
claim" for an earlier effective date.  Rudd v. Nicholson, 20 
Vet. App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005).  Again, in conjunction with the July 1987 
rating action, the veteran appealed neither the rating 
assigned nor the effective date, and the decision is final in 
the absence of CUE.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
3.105(a) see Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

In short, there is of record no TDIU or increased rating 
claim for a psychiatric disorder, either formal or informal, 
filed after the July 1987 final rating decision and prior to 
June 13, 2001, and the veteran and his representative have 
identified none.  Accordingly, the date of the claim for 
increase is established as June 13, 2001.

The general rule, as provided at 38 C.F.R. § 3.400(o)(1) is 
that the effective date of the award for an increased 
evaluation is the date of the veteran's claim, June 13, 2001, 
or the date entitlement is shown, whichever is later.  In 
certain situations, the Board may assign an effective date 
for an increased rating prior to the date of claim.  That 
exception to the general rule is discussed under 38 C.F.R. § 
3.400(o)(2), the provisions of which state that the effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date, otherwise, the effective date is the 
date of receipt of claim. 

The veteran has been awarded the 100 percent evaluation 
effective June 13, 2001.  The focus is whether it is 
factually ascertainable that he experienced an increase in 
his service- connected psychiatric disorder within the year 
prior to June 13, 2001.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 
125, 126-27 (1997) (holding that 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase proceeds the claim (provided also that the claim is 
received within 1 year after the increase)).

Therefore, in order to be assigned an effective date prior to 
June 13, 2001, for a 100 percent evaluation for a service-
connected paranoid schizophrenia, it must be factually 
ascertainable that this condition underwent an increase 
within the year prior to June 13, 2001.  In determining 
whether or not an increase was factually ascertainable within 
the year prior to June 13, 2001, the Board will review the 
entirety of the evidence of record.  See Hazan v. Gober, 10 
Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 
(1999).

The veteran's paranoid schizophrenia is assigned a 100 
percent evaluation under 38 C.F.R. Part 4, Diagnostic Code 
9204 (2006).  A 100 percent rating is warranted under DC 9204 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Diagnostic Code 9204 (2007).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 51 to 60 generally reflect some 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

As a total disability rating based on individual 
unemployability, if granted prior to June 13, 2001, would 
compensate the veteran at the 100 percent level, the Board 
has also considered whether the evidence of record supports 
the conclusion that the veteran was unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected psychiatric disability prior to June 13, 
2001.  In this regard, the Board notes that paranoid 
schizophrenia is the veteran's only service-connected 
disability.

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the percentage requirements noted 
above, a total disability evaluation may still be assigned, 
but on a different basis.  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, the RO rating boards are to submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration, all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b).

To this end, the Board has reviewed a large number of VA 
clinical records as well as private medical evidence, and 
documents pertaining to the veteran's employment associated 
with the claims file.  Turning to the relevant time frame, 
June 13, 2000, to June 13, 2001, the Board notes that the 
veteran underwent no psychiatric treatment during that time.  
In fact, there is no medical evidence of record detailing the 
manifestations of the veteran's service-connected psychiatric 
disorder dated between the RO's final July 1987 rating 
decision and the receipt of the veteran's claim in June 2001.  
However, in accordance with Hazan; Swanson, supra, the Board 
has reviewed all of the evidence of record and finds that the 
evidence does not support the conclusion that the veteran's 
paranoid schizophrenia had increased in severity during the 
year prior to the receipt of his June 13, 2001, claim or that 
during the year prior to that date, he was unemployable as a 
result of such service-connected disability.

Prior to the July 1987 rating decision, the evidence of 
record includes VA examination reports dated in August 1968, 
May 1969, November 1971, July 1974, and December 1986, a June 
1987 psychological report from the Hamilton Center, records 
from the Industrial Board Division (1981), the Federal Prison 
System (1979 and 1980), and the Air National Guard (1982), 
and numerous lay statements.  While this evidence had been 
considered in previous rating decisions, the Board has 
examined these documents.  However, nothing in them 
demonstrates a factually ascertainable increase in the 
veteran's psychiatric disability within the year prior to the 
receipt of his June 13, 2001, claim or show that, during the 
year prior to such date, he was unemployable as a result of 
his service-connected psychiatric disability.  Moreover, even 
if the Board determined as to any of the evidence enumerated 
above that an ascertainable increase in disability was shown, 
applicable law provides that if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received; i.e. date of claim - June 13, 2001 in this 
case, is the appropriate effective date.  See 38 C.F.R. § 
3.400(o)(2)).  Harper, 10 Vet App at 126.  Accordingly, it is 
a legal and factual impossibility that any of the evidence 
enumerated above, all dated and relevant only to the 
veteran's symptoms, condition and behavior as it existed 
prior to 1988, could be the basis for an earlier effective 
date in this case, where the claim for increase was not filed 
until June 13, 2001. 

As direct under the Joint Motion and CAVC Order of July 2007, 
the Board has critically examined the information contained 
in a June 1987 psychological report from the Hamilton Center 
relating to the evaluation of the veteran undertaken in May 
1987.  At that time, the veteran reported that he had a 
lengthy history of emotional problems which he claimed 
prevented him from holding formal employment.  He reported 
that he had not worked regularly for years.  The psychologist 
concluded that the veteran was suffering from severe 
psychiatric illness and observed that his obsessional nature, 
along with pressured speech, would make it difficult for him 
to relate meaningfully to others, either in a personal 
capacity or in a formal work setting.  An Axis I diagnosis of 
recurrent schizophrenia, probable paranoid type was made.  
The psychologist indicated that the veteran had moderate to 
severe stressors resulting from psychiatric disturbance and 
described his history of work related activities as poor, 
within the last 12 months.  There was no GAF score assigned.  

The 1987 report from the Hamilton Center fails to demonstrate 
a factually ascertainable increase in the veteran's 
psychiatric disability or show that he was unemployable as a 
result of his service-connected psychiatric disability within 
the year prior to the receipt of his June 13, 2001, claim.  
In fact, the Hamilton Center report was issued and 
psychological evaluation was undertaken in 1987, 13 years 
prior to relevant time period at issue in this case.  
Moreover, even if the Board determined as to this particular 
evidence that an ascertainable increase in disability was 
shown in 1987, applicable law provides that if an increase in 
disability precedes the claim by more than a year, the date 
that the claim is received; i.e. date of claim-June 13, 2001 
in this case, is the appropriate effective date.  See 
38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet App at 126.  
Accordingly, it is a legal and factual impossibility that the 
1987 report from Hamilton Center could be the basis for an 
earlier effective date in this case, where the claim for 
increase was not filed until June 13, 2001. 

Regarding evidence received subsequent to the veteran's June 
13, 2001, claim, the Board notes that this evidence includes 
VA treatment records dated from December 1999 to August 2004, 
duplicative reports of from the Hamilton Center (1987), the 
Industrial Board Division (1981), the Federal Prison System 
(1979 and 1980), and the Air National Guard (1982), an 
undated letter from Dr. Moore, February 1993 documents from 
Command Cable, September 2001 and February 2004 VA 
examinations, a September 2001 Social and Industrial Survey, 
and a December 2003 competency examination.  The Board has 
carefully reviewed these documents; however, as will be 
discussed below, finds that this evidence does not support 
the conclusion that the veteran's disability increased in 
severity in the year prior to June 13, 2001, so as to warrant 
a 100 percent schedular rating or a total disability rating 
based on individual unemployability.

VA treatment records do not address the veteran's service-
connected paranoid schizophrenia.  Also, as indicated 
previously, the duplicative evidence received, to include 
reports from the Hamilton Center, the Industrial Board 
Division, the Federal Prison System, and the Air National 
Guard, fails to demonstrate a factually ascertainable 
increase in the veteran's psychiatric disability within the 
year prior to the receipt of his June 13, 2001, claim or show 
that, prior to such date, he was unemployable as a result of 
his service-connected psychiatric disability.

With regard to the undated letter from Dr. Moore, the Board 
notes that it indicates that the veteran had been diagnosed 
with schizophrenic reaction, chronic undifferentiated type, 
and was disabled without hope of ever being otherwise.  In 
November 2004, the veteran indicated that Dr. Moore was 
deceased and that he had treated the veteran between 1972 and 
1983.  Thus, the Board finds that the undated letter speaks 
to a time period between 1972 and 1983 and does not 
demonstrate that the veteran was entitled to a 100 percent 
schedular rating for paranoid schizophrenia or was rendered 
unemployable by such service-connected disability within the 
one year period prior to June 13, 2001.  

The Board notes that the August 2002 rating decision 
referenced the results of the September 2001 VA examination 
when assigning a 100 percent schedular evaluation for the 
veteran's paranoid schizophrenia.  Specifically, that mental 
status examination revealed delusions; rapid, pressured, and 
over productive speech; tangential and circumstantial thought 
content; auditory hallucinations; occasional suicidal 
thoughts; poor sleep; limited insight; and fair to poor 
judgment.  Moreover, the examiner indicated that the veteran 
had considerable social impairment and severe occupational 
impairment as a result of his service-connected psychiatric 
disability.  The assigned GAF score of 48 reflected serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) as well as serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Therefore, as the September 
2001 VA examination demonstrated entitlement to a 100 percent 
schedular rating for paranoid schizophrenia, the RO 
determined that the proper effective date was June 13, 2001, 
the date his increased rating claim was received.

Significantly, the September 2001 VA examination and Social 
and Industrial Survey reflect that the veteran had not 
received psychiatric care in the past 14 years and had not 
been hospitalized since 1987.  In addition, that report 
indicated that the veteran had worked full-time at various 
intervals since 1987 to include being employed for 7 months 
from 1992 to 1993; working from May 1997 to September 1998 
and from May 1999 to October 1999.  In fact, the veteran 
reported working as recently as April 2001, indicating that 
the job ended when the project ended, with no indication that 
psychiatric impairment was a factor.  He also indicated that 
he had not worked since April 2001 as his physical problems 
limited his ability to find employment, again without 
indication that psychiatric impairment was a factor.  

Based on the preceding evidence, the Board finds that nothing 
in the record demonstrates that the veteran's service-
connected paranoid schizophrenia increased in severity in the 
year prior to June 13, 2001, so as to warrant a 100 percent 
schedular rating or demonstrate that he was unemployable as a 
result of such service-connected disability.  Specifically, 
the evidence of record fails to show that the veteran 
exhibited symptomatology consistent with a 100 percent rating 
under the General Rating Formula for Mental Disorders prior 
to the September 2001 VA examination.  There is no evidence 
that, prior to June 13, 2001, the veteran exhibited gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name, resulting in total occupational 
and social impairment.

The evidence does not reflect an actual increase in 
disability or evidence of unemployability during the year 
prior to June 13, 2001.  Since an increase in the veteran's 
psychiatric disorder did not occur within the year prior to 
June 13, 2001, the general rule of 38 C.F.R. § 3.400(o)(1) is 
for application and an effective date prior to June 13, 2001, 
for the award of a 100 percent evaluation is not warranted.  
As such, the Board finds that June 13, 2001, the date of 
receipt of the veteran's increased rating claim, is the 
correct effective date of the grant of a 100 percent 
disability rating for his service-connected psychiatric 
disability.  See 38 C.F.R. § 3.400(o)(2).


ORDER

An effective date prior to June 13, 2001, for a 100 percent 
disability rating for paranoid schizophrenia is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


